PHILLIPS, Judge.
The appellants’ variously stated contentions amount to the following: The Utilities Commission erred by ordering cellular carriers to pay access charges to local exchange companies when providing wide area call reception to their cellular customers; the Commission should not have required the cellular carriers to compensate the LECs for lost tolls due to the implementation of WACR; paying these charges will thwart the development of WACR technology; the rate structure for cellular service should be divorced from the traditional rate structure for landline service because the technology is different.
After reviewing the whole record as required by G.S. 62-94 and finding that the Commission’s order is supported by substantial evidence, we cannot agree. In discharging its regulatory responsibilities the Commission must consider the charges that telephone companies make for their services and their “impact on the local exchange customers and only permit such additional service if the Commission finds that it will not jeopardize reasonably affordable local exchange service.” G.S. 62-110(b). Access charges were initially designed to provide the same levels of contribution to local rates that existed prior to AT&T’s divestiture and the implementation of access charges. Some toll revenues have been lost as a result of WACR. The evidence indicates that most cellular calls are made in business hours, the highest rate period, and in the absence of WACR would have been placed over the landline facilities. Thus, cellular calls displace remunerative revenues that traditionally go to the LECs and IXCs; revenues which directly contribute to the maintenance of reasonable local rates. Under the appellants’ scheme, a cellular customer faced with the choice of paying the long distance charges during business hours at the landline rate or paying the equivalent of the local rate under WACR will naturally use his cellular telephone as often as possible, thus cutting into LEC revenues.
*737The Commission has to view the disputed tariffs in light of the whole regulatory scheme, rather than in the isolated context of a new technology. The Commission’s decision is supported by both evidence and reason. That a different decision could have been reached is no basis for reversing the decision that was made. State ex rel. Utilities Commission v. Eddleman, 320 N.C. 344, 358 S.E.2d 339 (1987).
Affirmed.
Judge Wells concurs.
Judge GREENE concurs in the result with a separate opinion.